DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laurel et al. (US 2013/0284457 hereinafter “Laurel”).
Laurel discloses a connector assembly comprising:
a drum fixture (58) including an aperture (central bore) extending therethrough that defines a circumferential wall and a shoulder (see near “48” in fig. 11), and a plurality of spaced apart projections (62) extending inwardly from the circumferential wall such that (a) a plurality of axially extending gaps (see gaps between projections “62”) is defined between adjacent ones of the plurality of spaced apart projections and the circumferential wall, and (b) a plurality of grooves (48) is defined between adjacent ones of the plurality of spaced apart projections and the shoulder;
a hose fixture (20) including a plurality of projection members (47) disposed respectively in the plurality of grooves (see paragraph [0026]); and
a latch assembly (64) supported on the hose fixture and movable between a deployed orientation, wherein the latch assembly engages a portion of the drum fixture and thereby prevents rotational movement of the hose fixture relative to the drum fixture, and a retracted 
fixture (see paragraph [0027]).

Response to Arguments
Applicant's arguments filed 24 May 2021 have been fully considered but they are not persuasive. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. It can be seen in the rejection above that Laurel discloses all limitations of new claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199(IN USA OR CANADA) or 571-272-1000.



/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        08/16/2021